Title: To George Washington from Harriot Washington, 17 February 1795
From: Washington, Harriot
To: Washington, George


        
          Fredericksburg [Va.] Frebruary 17th, 1795
        
        I received my dear and Honor’d Uncles letter, of 18th of January, with the money and return him many thank’s for it, I should have acknowledge’d, the receipt of it long before, but was in Culpeper at the time that it arrived we were kept there a fortnight longer than we intend’d by the badness of the weather, beleive me my dear Uncle, that I am very sensible, of the many obligation’s I am under to you, for your kindness, and hope I shall never do any thing to incur your displeasure.
        Aunt Lewis desires me to inform you her business is such that it is not in her power to answer your letter by this post but will do it by the first opportunity Aunt Lewis join’s me in love to you Aunt Washington and all the rest of the family. I am my dear & Honord Uncle Your affectionate Neice
        
          Harriot Washington
        
       